UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6143



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHARLES PAUL HICKMAN VERNA,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CR-95-15-BO, CA-98-507-BO-5)


Submitted:   May 13, 1999                   Decided:   May 19, 1999


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Charles Paul Hickman Verna, Appellant Pro Se.        Fenita Morris
Shepard, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Caro-
lina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

   Charles Paul Hickman Verna seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998).    We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.   See United States v. Verna, Nos. CR-

95-15-BO; CA-98-507-BO-5 (E.D.N.C. Dec. 29, 1998).      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                  2